IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


R. DAVID AND SHERRI P. MITCHELL            : No. 534 MAL 2021
                                           :
                                           :
             v.                            : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
                                           :
MEGILL HOMES, INC., MEGILL HOMES,          :
LLC.,MISTY MEADOWS HOMES, INC.,            :
WAYNE C. MEGILL, SCOTT M. MEGILL,          :
AND BARBARA A. MEGILL                      :
                                           :
                                           :
PETITION OF: MISTY MEADOWS                 :
HOMES, INC., AND MEGILL HOMES, INC.        :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.